FeRguson, Judge
(dissenting):
I have grave doubts as to the correctness of the instruction that the majority upholds on an “as a whole” basis, but I need not concern myself with that in view of the clearly unwarranted restriction of cross-examination by the law officer.
The question here was clearly proper for the purpose of developing any interest or bias of the witness, Major Daily. The witness and the accused were the only persons, other than a clerk whose fidelity apparently was unquestioned, who had access to the safe in question and it appears both were under charges resulting from shortages occurring in the funds kept in that safe. The natural tendency of the witness under such circumstances to shift the blame to the accused in an effort to clear himself is so obvious as to require no discussion. The propriety of the question is elementary. Courts have traditionally upheld the right to develop the interest, bias, or prejudice of the witness in any case. The improper restriction of cross-examination by the law officer in this ease could only result in the court-martial deliberating on *665the issues without being informed of the great interest of the witness, Major Daily. How they could correctly weigh the evidence and determine the issues when the law officer refused to permit defense counsel the right of eliciting these matters on cross-examination, I do not know. Adequate cross-examination has always been considered of great aid in the clarification" of issues and the development of truth. The Supreme Court, in Alford v United States, 282 US 687, 51 S Ct 218, 75 L ed 624, cited by the majority, refers to the right of cross-examination as a “substantial right” and “one of the safeguards essential to a fair trial.” Failure to allow the question to be answered denied the accused the protection of that fundamental safeguard.
I would reverse the findings of guilty and order a rehearing.